

113 HR 3707 IH: To ensure the emergency protection of Iranian dissidents living in Camp Liberty/Hurriya and to provide for their admission as refugees to the United States. 
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3707IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Rohrabacher (for himself, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Cook, Mr. Faleomavaega, Mr. Gene Green of Texas, Mr. Higgins, Mr. Issa, Ms. Jackson Lee, Mr. Lewis, Mr. McClintock, Mr. Poe of Texas, Mr. Ruiz, Ms. Loretta Sanchez of California, Mr. Weber of Texas, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure the emergency protection of Iranian dissidents living in Camp Liberty/Hurriya and to provide for their admission as refugees to the United States. 1.Statement of U.S. PolicyIt shall be the policy of the United States to—(1)take all necessary and appropriate steps in accordance with international agreements to support the commitments of the United States to ensure the physical security and protection of Camp Liberty/Hurriya residents, members of the opposition Mujahedeen e-Khalq (MEK), in accordance with the United States Embassy Statement on Transfer of Security Responsibility for Camp Ashraf of December 28, 2008;(2)assist the United Nations High Commissioner for Refugees in ensuring the rapid and orderly resettlement of all residents of Camp Liberty/Hurriya to safe locations outside of Iraq; and(3)permit the admission as refugees of the residents of Camp Liberty/Hurriya to the United States, who express a desire for such resettlement.2.FindingsThe Congress makes the following findings:(1)The United States recognized the residents of the former Camp Ashraf who now reside in Camp Liberty/Hurriya as protected persons under the Fourth Geneva Convention and committed itself to protect the residents until their final disposition.(2)The United States expects the Government of Iraq to continue this commitment of protection of the residents of Camp Liberty/Hurriya, as reflected in the United States Embassy Statement on Transfer of Security Responsibility for Camp Ashraf of December 28, 2008.(3)The residents of the former Camp Ashraf, who now reside in Camp Liberty/Hurriya, renounced violence and unilaterally disarmed more than a decade ago.(4)Dozens of residents of Camp Liberty/Hurriya were permanent residents or political refugees in the United States.(5)Camp Liberty/Hurriya residents have provided valuable intelligence to the international community concerning efforts by the Government of Iran to establish a nuclear weapons capability and to supply the terrorist groups in Iraq with Improvised Explosive Devices  (IEDs).(6)Camp Liberty/Hurriya residents share the desire of the United States in seeing the establishment of a peaceful, democratic, non-nuclear government in Iran with full rights for women and religious and ethnic minorities.(7)The residents of Camp Liberty/Hurriya are cooperating in the framework of an agreement between the United Nations and the Government of Iraq to transfer the residents out of Iraq.(8)Despite Iraq’s acceptance of the U.S. commitment to protect Camp Ashraf residents, the unarmed residents have been attacked five times in 2009, 2011, and 2013 during their residence in the former Camp Ashraf and Camp Liberty/Hurriya by external persons and organizations, including Iraqi security forces, killing more than 100 residents and wounding 1,000 others.(9)Iraqi security forces are permanently stationed all around Camp Liberty/Hurriya, despite their history of violence against the unarmed residents, while all Liberty/Hurriya residents are kept inside the Camp’s walled compound, with no freedom of movement for the residents outside the Camp and no access to counsel, family, NGOs, and press.3.Actions To Protect Iranian dissidents living in Camp Liberty/Hurriya(1)The United States shall take all necessary and appropriate steps to ensure the safety of the residents of Camp Liberty/Hurriya.(2)The United States shall provide all necessary and appropriate assistance to the United Nations High Commissioner for Refugees to process applications by the residents of Camp Liberty/Hurriya for refugee status and to secure their orderly resettlement in safe locations outside of Iraq, including in the United States for any such residents who express such a desire.(3)The United States shall timely admit as refugees the residents of Camp Liberty/Hurriya in the U.S. and in doing so shall not delay or bar such resettlement merely because any such resident is or has been a member of, or supports or has supported, organizations or groups that were subject to the Secretary of State’s decision of September 21, 2012, in Public Notice 8049, notwithstanding §§ 212(a)(3)(B) and 212(a)(3)(F) of the Immigration and Nationality Act of 1965, as amended.(4)Within 90 days of the effective date of this Act, the Secretary of State and the Secretary of the Department of Homeland Security shall report to the Congress on steps taken by the United States to guard the safety of the residents of Camp Liberty/Hurriya and to secure their orderly resettlement in safe locations in accordance with the provisions of this Act.